REQUESTED BY: Dear Senator Wesely:
You have asked if LB 63 of the Eighty-Sixth Legislature, First Session (1979), which is scheduled for hearing Monday morning, February 26, 1979, is constitutional.
LB 63, supra, as amended, would require local school authorities to instruct all pupils in all schools in a comprehensive health education program in the absence of a written objection thereto by a parent or guardian. It would also require the Commissioner of Education to prepare such teaching aids and materials as may be necessary for an effective course in comprehensive health education. We see no constitutional problems in connection therewith. Hence in our opinion, LB 63, supra, is constitutional.